05/31/2022



                                                                                           Case Number: DA 22-0235




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 22-0235

N.B., K.M.B., K.R.B., and K.R.B.

            Plaintiffs and Appellants,

      v.

MONTANA DEPARTMENT OF PUBLIC
HEALTH AND HUMAN
                                                      ORDER OF MEDIATOR APPOINTMENT
SERVICES, a Montana State Agency,
VALLEY COUNTY,
a Montana county, CYNDI
BAILLARGEON, individually
and as a DPHHS employee, and DOES 1-
X,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT William Michael Gilbert, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 31, 2022.



                                                               6H
                                           Bowen Greenwood, Clerk of the Supreme Court
c:     Matthew B Lowy, Kathleen Anne Molsberry, Rutherford B. Hayes, Harlan B.
Krogh, Haley Ford, William Michael Gilbert